Case 3:19-cV-00059-SI\/|Y-GCS Document 2 Filed 01/18/19 Page 1 of 11 Page |D #2

UNITED STATES DISTRICT COURT

for the

Southem District of lllinois

de)uz; 531/m

 

 

)
Prai’;f_W'-fs)z § Case Number: `O{" W" W\§/" "/¢/[OS
_&ELLMM) ('I` 0 be supplied by Clefk s Om[>e)
Defendant(s) )
EMPLOYMENT

DISCRIMINATION COMPLAINT

Plaintiff` brings a complaint against W l_,i¥‘f\i ii'Y/J. <PM€M
` ' ' ' h below.

[defendant(s)] for discrimination as set fort

Plaintifi"@%ES ODOES NOT demand a jury trial.

I. PARTIES

 

 

Name and Address of Plaintif`f:

PIY\§I\\W & w
”$O {<))OX 491

Name and Address of Defendant(s):

gm Lim H’©J F‘HDOJ”OL)'\WJ`}/np

1019 VFM, 53““%*’
CM`\O\nr\C~/i'); OH

(Rev. 4/2010) _1_

Case 3:19-cV-00059-SI\/|Y-GCS Document 2 Filed 01/18/19 Page 2 of 11 Page |D #3

The plaintiff was:
O denied employment by the defendant(s).
@ hired and is Stin employed by the defendant(s).
4 9 employed but is no longer employed by the defendant(s).
The alleged discrimination began on or about: » ll l S/¢Q.Dl 6 (give
month, day, and year).
II. JURISDICTION

l. Jurisdiction over this claim is based on 28 U.S.C. § 1331. Plaintir`f alleges that the
defendant(s) discriminated against PlaintiH` because of Plaintift’s:

l:l Sex ('l`itle Vll of the Civil Rights Act of 1967, as amended, 42 U.S.C. § 2000e-5)

[:I Race (Title VIl of the Civil Rights Act of 1967, as amended, 42 U.S.C. § 2000e-5,
and/or 42 U.S.C. § 198])

m Age (The Age Discrimination in Employment Act, 29 U.S.C. § 621)

§A)isability (The Americans with Disabilities Act, 42 U.S.C. § 12101 and/or The
Rehabilitation Act, 29 U.S.C. § 701)

l:l National Origin (Title VII of the Civil Rights Act of 1967, as amended, 42 U.S.C.
§ 2000e-5)

l:l Religion (Title VII of the Civil Rights Act of 1967, as amended, 42 U.S.C. § 2000e-
5)

l:l other(lisr):

 

2. Plaintiff§’§as 0 Has Not filed a charge before the United States Equal Employment
Opportunity Commission (EEOC) relating to this claim of employment discrimination
[Attach a copy of charge to this complaint].

PlaintiffOHas was Not filed a charge before the Illinois Department of Human Rights
relating to this claim of employment discrimination [Attach a copy of charge to this
complaintl. '

3. Plaintiii’s Right to Sue Notice from the EEOC was received on or about f 0 Z Q:i[ &O ll X/
(date). [Attach a copy of Notice of Right to Sue to this complaint|.

(Rev. 4/2010) -2-

Case 3:19-CV-00059-SI\/|Y-GCS Document 2 Filed 01/18/19 Page 3 of 11 Page |D #4

IIl. STATEMENT OF LEGAL CLAIM

Plaintifl` is entitled to relief in this action because:

j we wyman an W~)< ama alibi wanda
WU“` `“ ‘”`” ”`"‘K i°”“; l ““* ‘NW"'“‘%;;; a

lmdbmfco/i“ bow ~J~/>J' 7 ` l
ga )< ”)")~cy were omaha aaa my lhqu i“é`due<) )%cw@€@

t _ . / Ll/ J_QS) 7 §A)Ou[ol_ /’LUJ`
C)Wbr\\`© UT; 5 mmi di&Y§q%;o;/::/QL@:& fY};U/b\fv" )/Lcwa¢//M ma
IV. FACTSIN SUPPO 0FCLA1M

State here briefly and clearly as possible the essential facts of your claim. Take time to
organize your statement You may use numbered paragraphs if you find it helpful. Describe
precisely how each defendant in this action is involved. Give dates and places. Concentrate on
describing as clearly and simply as possible the employment practice you allege to be illegal and
how it discriminated against you. It is not necessary to make legal arguments or cite any cases or
statutes. in most circumstances, this only makes your claim difficult to understand As much as
possible, let the facts speak for themselves.

Q~yo Y was bmi an& rl'\ve,lld}y\, YeCQ/mé@»{‘ QULK
i‘y\ \i/lx<, yv\\'l{ Ceolu~ doe/adv m ¢jpi)l <HW% w

thM/\@M”C"”H£MLC&W'I

‘ §§ was i‘m/‘d'l`r\ JDGOM‘V
bowc )W’“‘°“`“"¥ N")`W") a.h :rww ij‘/ 23
w

3 WV) (§,@H) YDvwi(?~/‘q»v»;; …YUH dad/_

TA@ lsi/law ~/
raw i” M`”`""`j di L:::'M 700 were Q&Q"Z*

8 :): UJCLS , r"
3d1 §§ was <Y\/P)Qo§o <)'¢z treas U@»Caie>”'» ‘//W mach

“' <l;€~l$€/ J%OJMJ 391 ruc€a Se/)\Ma» QWD <Sbfaa-f
K\;`)OCM’ melo <H\@ H,' )ql@.wi <i`d??/"e/ /h»d©x/caw amco adm

(Re£;i%®;gj <HVL /'\§7" M~ _;_N\"\/ C)\zzW-QDQ my %fl/¢Jy@<,
§\?v\vi)`/w&l 333 ~Q

Case 3:19-cV-00059-SI\/|Y-GCS Document 2 Filed 01/18/19 Page 4 of 11 Page |D #5

,_ ,., *; et armies w sewer , '

_ y <)med`e/dy mann nor j r_
§ ': loweme ey~,ee§%we

Gem} 1bij m wet ceased wedwa

'€/YY\p/lo\/@.LJ “l`@ 93V`y°3¢ LCLATH'W\/V<J .,
\C)\)\<>v\)d' VY\L. , , ,._ , ,`
; worse on m vi :_P _Ceee web tie f
o iialia ease ;P wee J€rm"ee)yey» se wef o
weren meeer e¥ as ev view/way may/we
n n . cwa mlyyer,ww» <H?~e k)e>w,ce,.,.,¢:ey away
\. litimre. twwa ,_weo warth hewes,
t K`§byl , and Hcejw,€wdi"w,,j.%o .}w/mwf/m,
o ~_ ®rree.).‘&y ~§m/ ®w&imww __
,£ Tt,rot)y@\ \Hw_v€l/ UJ€/€/ U/CU O`»w,ct/e coe/my ,\
i.. §e#r@/(rgfé`<fuw 213 ,.,CA,)® md(j._/"<A¢ , <§zwi@
. Vy©'®l)oo)..,.em»'}e by.oyr¥e>@,?n@d§:/Aey _,
f f .. tower once m we 455 lowe eé/€V%@@ez ii
; . , ;y: /"t”Uuia/»yp Ww}.?aoyl,d)wLe/Wé`/»e@}?b
_ acwm¢w@aytm cyr omarwsotrwaa,
fe welch we k5>/)/Mv/Mt....e“:lwe4fl`/'e.owe wee.l

,, ,_ :,Ewm$` il|. i,q)\¢,yl wouiey,nov¢s/.utoc. §:5%@» _

  

Case 3:19-€V-OODBQ-SI\/|Y-GCS Document 2 Filed 01/18/19 Page 5 of 11 Page |D #6

i’\c(jl@%er like 555 wm ‘7}555}\
<l®l/l@l/}o /Y‘Q, TN/ gifer was ljl~a/‘y

lo:é 355 0)595)7\5¢5 owe em(>w) 14le lt
am werele elme 55 elm %leew z
Co»).\ mm 05l' owe 'j`ln\t, one L(JGUU.7 7.
D\SSlsk )m£ La/<lC/’ <ltoCon\o,rsldPe/\ {.,Jg_s
)OU§» il\ )’7\ d:*bz/ Q/l>Ddrl' vll~<, <§¢UlUCoYlVLQ/)
_ lew¢-`o¢w§e dil§yw(r<l`@e else alikemyzdm 505
~ 7 lack 09 55me wille Ty”€w~ lelyw@é
Vl/ftl, 'lnw50w1 mw~e%w did h5747
7 7 mg wm else way 77
Ow}a,_¢, gi jmz laLOLUJe A¢’~ A\a!¢l_;» 7
low mile load :c:i/i,y 515 555/m /555€,_

Case 3:19-cV-00059-SI\/|Y-GCS Document 2 Filed 01/18/19 Page 6 of 11 Page |D #7

V. RELIEF YOU REQUEST

Based on the foregoing, Plaintiff seeks the following relief: (check below what you want the
court to do for you - make as many checks as you like, and use additional sheets, if necessary).

An award of` back pay

Reinstatement to PlaintiH"s old position
Costs of suit (but not attorney fees)

An award of money damages

Other (explain below)

M_T_;Y\`\]\)(TE.> Oer~fli SUY`J,U liga/ij O§M\
' HV{)\@ 7b public/5 5§>/“ llml>wa¢iol\y m 57 )C-
@;;)U~lr:j )oollC',O lou @W`T lejjm_) anal /“oje,.
v C;:::€j€, l\`\/`l …Cn€ic?,a,ww\l! Q,AJ CUJWLU}~€,
5 ' \§U>J
§ ngw W°Ll@w

 

 

 

 

555 7 655 \*5`) ma
y 'l£§ /??Mo 6_;)1.
Signed on: ll l )7 Q_Dl q //)/) m\_'l,a/§U /QC>M
(date] Signature of Petitioné{
330 gold S/-$`€/ //)O@wn//J/ H‘)L/aw
Street Address Printed Name f

l>l wm, j>e 5 .;2 595
City, State, Zip Signature of Attomey (ifany)

 

(Rev. 4/20 10) ..4_

Case 3:19-cV-00059-SI\/|Y-GCS Document 2 Filed 01/18/19 Page 7 of 11 Page |D #8

EECC Fol'rn 5(11[89)

 

CHARGE oF DlschMiNATloN h Charge Presemed To= Agencyues) charge No<s)=
Tmsfomsaaeaedvyuapnva¢ymag::. seeme l:] FEPA
Swm“"°°“`°'".“°"'““°' °°'“°’e”"° \X| EEoc 413-2018-01351

|l|inois Department 0f Human Righ\s and EEOC

starearlocalAsemy. ffany _____________-__-

Name answers Mr.. Ma. Mre) name phone ama ma code) care of B:nh
Mar\ise Boyer (314) 323-3105 1964
Stree! Addres$ City. SiZiB and ZIP Code -

PO Box 454, Pierron, lL 62273

 

 

 

 

 

 

 

 

 

 

 

 

 

Named is the Employer, Labor Organimuon, Employment Agency. Appremioeshlp Comm'rttee, or Stata or bowl Govemment Agency That l Beiieva
Dlsoriminated Against Me or Others. (lf more than lvm, list under PARTlCULARS below.)

Name m Employees, mm Phone No. (.'nelude Area Code)
THE KROGER CO ' 500+ (618) 344»4412
Street Addrass City. Slate and ZlP Code

1014 Vine Street, Cincinnati, OH 45202

 

 

 

 

 

Name No.\=.mpwwes.\hms Pl-nneNo.(lndudeAraaCode)
streetde 7 cny. stare and zlP c€de
mscRiMrNAnoN aAsEo oN (check unaware box(es).) DATE(s) nlschMlNAT\oN TOOK PLACE
. 0 Earuesr Laiesr 4
\:\ RAcE l:| coLoR |:| 7 sex [:| REuGloN m NATloNAL oRiem 12-04-2016 06-29-201 8
RErAuATroN E -AGE l:| oisABierY 4 |:| GF.NEnc rNFQRMAnoN
|:| oTHER (specnw ‘ \:| connaume Acr\oN

 

 

THE PARTICULARS ARE (l'f additional paperls needed, small extra sheet(s)):
l was employed with the above referenced Respondent from 11-04»-2016 until 12-28-2017. During my
employment, l was subjected to a hostile work environment sexual harassment and discharged in
retaliation for having complained ` 4

l believe l was sexually harassed, discharged, and retaliated against because of my sox, Fem_ale;
race, White; and in retaliation for having complained, in violation of Title Vll of the Civil Rights Act of

' 1964, as amended: and because of my age, in violation of the Age Discrimination in Employment Act
of 1967, as amended; and because of my Dlsability; record of a Disability; and perceived as being
Disab|ed, in violation of the Amerimns With Disabilities Act of 1991, as amended.

 

 

 

 

"3
2 u)
as -l
<:> r'°
2 ~:-z ==
w :`»"-."~'1.‘,»~‘
lwantmlscna¢gerredv.rmvommeesocanumesmemmmemy.irany.l NOTARV-whenneceswyforstawwwcamgencyae€u#em§té}£§*
wmadvbedzeagem:iesiflchangemyaddnssorphonemunbermd|will _o -';'_;~;,__-7;
oooperaleludywiullhemhmepmcessmgofmydmrgehawordamevdd\we€r -=g (Z """
faced , ~._)
p mes' lsvmroraliirmthatlhavermlheahoved\argea§.mat§istrueto
ldeclare underpenaltyofpe¢iurymatmeabove is uneand correct the bestofmykmwledge. inf°mafan“dbe“€i- 51 2

SlGNA'l'URE OF OOMFLAINANT

/0/3,3/| K’ mcwh&_) %h (S”l§$m¢:.zl?ys?e;r;oswonmoesroasmmismrs

Charglng P twa

 

 

 

 

Case 3:19-cV-00059-SI\/|Y-GCS Document 2 Filed 01/18/19 Page 8 of 11 Page |D #9
cpenaosmewmrseocr=ms(nms) ‘ '

PR\vAcY Ac'r STATEMENT: tinder the Privacy Act of 1974, Pub. Law 93-579, authority to request 7
personal data and its uses are: _

1. FoRM NurABER/TrrLElDATE. EEOC Form 5, Gharge of Discrimination (11/09).
2. AUTHOR|TY. 42 U.S.C. 2000e-5(b), 29 U.S.C. 211, 29 U.S.C. 626, 42 U.S.C. 12117, 42 U.S.C. 2000ff-6.

3. ` PRrNchAL PuRPosEs. The purposes of a charge, taken on this form or otherwise reduced to
writing (whether later recorded on this form or not) are, as applicable under the EEOC anti-
discrimination statutes (EEOC siatutes), to preserve private suit rights under the EEOC statutes
to invoke the EEOC's jurisdiction and, where dual-iiling or refenal an'angements exist, to begin
state or local proceedings

4. RounNE UsEs. This form is used to provide facts that may establish the existence of matters
covered by the EEOC statutes (and as applicable, other federal, state or local laws). lnfo_nnation
given will be used by staff to guide its mediation and investigation efforts and, as applicable, to
detennine, conciliate and litigate claims of unlawful discrimination This form may be presented to
or disclosed to other federal, state or local agencies as appropriate or necessary in carrying out
EEOC's functions. A copy of this charge will ordinarily be sent to the respondent organization
against which the charge is made. `

. 5. WHETHER DrscLosuRE rs MANoAron; EFFEc'r or= Nor Grvrrrc |NFoRMAnoN. Charges must be
reduced to writing and should identify the charging and responding parties and the actions or
policies complained of. Without a written charge, EEOC will ordinarily not act on the complaint
Charges under Title Vll, the ADA or GINA must be sworn to or affirmed (either by using this form
or by presenan a notarized statement or unsworn declaration under penalty of perjury); charges
under the ADEA should-ordinarily be signed. Charges may be clarilied or ampliiied later by
amendment lt is not mandatory that this form be used to make a charge. .

NorrcE or= chnr 'ro REQuEs'r SuBsrANrrAr. WErcHT REerw

Charges filed at a state or local Fair Employment Prac&ces Agency (FEPA) that dual-tiles charges
with EEOC will ordinarily be handled lirst by the FEPA. Some charges filed at EEOC may also be
first handled by a FEPA under worksharing agreements You will be told which agency will handle
your charge. Wh_en the FEPA is the first to handle the charge, it will notify you of its linal
resolution of the matter. Then, if you wish EEOC to give Substantial Weight Review to the FEPA's
iinal iindings, you must ask us in writing to do so within 1 5 day§ of your receipt of its iindings.
Otherwise, we will ordinarily adopt the FEPA'siinding and close our tile on the charge.

Norrce or= NoN-RETALrA'noN REQulREMENTs

Please notify EEOC or the state or local agency where you liled your charge if retaliation is
taken against you or others who oppose discrimination or cooperate in any investigation or
lawsuit conceming this charge, Under Section 704(a) of Trtie Vll, Section 4(d) of the ADEA,
Section 503(a) of the AD'A and Section 207(f) of GlNA, it is unlawful for an employer to
discriminate against present or former employees or job applicants, for an employment agency to
discriminate against anyone, or for a union to discriminate against its members or membership
applicants, because they have opposed any practice made unlawful by the statutes, or because
they have made a charge, testified, assisted, or parv‘cipated in any manner in an investigation,
proceeding, or hearing under the laws. The Equal Pay Act has similar provisions and Section
503(b) of the ADA prohibits coercion, intimidation, threats or interference with anyone for
exercising or enjoying, or aiding or encouraging others in their exercise or enjoyment of,`rights
under the Act . ~

Case 3:19-cV-00059-SI\/|Y-GCS Document 2 Filed 01/18/19 Page 9 of 11 Page |D #10
mem 161 r1 me U.S. EQuAL EMP.LoYMENT OPPoRTuNr'rY CoMrvrrssroN

 

DrsMrssAL AND No'rrcE oF Rlcr-rTs `

 

To: Marrise Boyer me= st. Lours oistrrcr office
PO Box 454 1222 Spruce Str'eet

Pierron, lL 62273 Room 8.100
' Saint Louis, MO 63103

 

E On behalf of person(s) aggrieved whose identity is
CONFlDENTIAL (29 CFR §1601.7(§))
EEOC Charge No. EEOC Reprssentative . ' Telcohone No.
Cynthla S. Basile, b ~
473-2018-01351 Seniol' investigator _ ' (314) 539-7907 v

 

THE EEOC lS CLOSING lTS FlLE ON TH|S CHARGE FOR THE FOLLOW|NG REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

The EEOC issues the following detennination: Basad upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes This does not certify that the respondent rs in compliance with
the statutes. No finding rs made as to any other issues that might be construed as having been raised by this charge

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

nn`ennnn

Other (bn‘efiy state)

- NOTICE OF SU|T RlGHTS -
(see the additional rnfonnarron attached ro mrs farm.)

Tlt|e Vll, the Americans with Disabilities Act, the Genetic lnformation Nondlscrfmination Act, or the Age
Discrimination ln Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge rn federal or state court. Your
lawsuit must be filed WlTHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different)

Equal Fay Act (EPA): EPA suits must be filed rn federal or state court within 2 years (3 years for_ willful violations) of the

alleged EPA underpayment This means that backpay due for any violations that occurred more than 2 years |3 yearsl
before your file suit may not be collectible.

 

Gn behalf of the Commission
‘ @¢¢,‘@ ~ . ' ocrzzzma
`Enclosurss(s) l James R_ Neely, Jr_' (Dafe Mailed]
~ District Director

w Rodney llf|cMul|ian q,e»’d»

CEO

THE KROGER CO

1014 Vine Street

Cfncinnati. OH 45202

eao£aeeeBoI:Q-CV-OOOBQ-SI\/|Y-GCS Document 2 Filed 01/18/19 Page 10 of 11 Page |D #11

Form 161 rims)
lNFoRMAnoN RELATED To FrLrNc Surr
UNor-:R THE LAws ENFoRch ev THE EECC

(This information relates to filing suit in Federal or State court under Federal law.
lf you also plan to sue claiming violations of State law, please be aware that time limits and other
provisions of State law may be shorter or more limited than those described below.)

Title V|l of the Civil Righf:s Act, the Americans with Disabilities Act (ADA),
the Genetic lnfom'lation Nondiscrimination Act (GlNA), or the Age
Discrimination in Employment Act (ADEA):

PRrvATE Surr RreH'rs

ln order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge !_it_hig
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. if you intend to
consult an attomey, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely

` manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as ,
indicated where the Notice is signed) or the date of the postmark, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate .
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. `You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you tile in court. lf so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date o`f birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to_the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. lf you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to-write your complaint
or make legal strategy decisions for you.

PRrvArE sun chrns - Equar Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment back
pay due for violations that occurred more than 2 years 13 years) before you file suit may not be collectible. For
examplel if you were underpaid under the EPA for work performed from 711 l08 to 12/1/08, you should file suit
before 7/1/10 - not1211l10 - in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the QO-day filing period under Tltle Vll, the ADA. G|NA or the ADEA referred to above.
Therefore, if you also plan to sue under Title Vlll the ADA, GlNA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice gn_d within the 2~ or 3-year EPA back pay recovery period.

ATroRNEv REPREsENTATroN - Title vll, the ADA or GlNA:

lf you cannot afford or have been unable to obtain a lawyer to represent you. the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attomey). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do n_ot relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE - A" Statuf&$:

¥ou may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. lf you need to .
inspect or obtain a copy of information in EEOC's hle on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge

fi|e, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

IF YQU FlLE SUI'|], PLEASE SEND A COPY CF YOURCCURT COMPLAINT TO THlS OFFICE.

e 3:19-cV-00059-SI\/|Y-GCS Document 2 Filed 01/18/19 Pa e 11 of 11 Pa e |D #12
NOTI OF RIGHTS UNDER THE ADA AMENDMENTS AC”I' OF 20%8 (ADAAA): e ADA was

amended, effective January l, 2009, to broaden the definitions of disability to make it easier for individuals to
be covered under the ADA/ADAAA. A disability is still defined as (l) a physical or mental impairment that
substantially limits one or more major life activities (actua.l disability); (2) a record of a substantially limiting
impairment or (3) being regarded as having a disability However, these terms are redefined and it is easier to
be covered under the new `law.

If you plan to retain an attorney to assist you with your ADA clM° we recommend that you share this
information with your attorney and sugest that he or she consult the amended MBV tions and
wing aLl ogg AM relM publication§l available at
hgp://www.eeoc.gov/laws/types/disability regulations.cfm.

l “Actual” disability or a “record ot” a disability (note: if you are pursuing a failure to accommodate claim
you must meet the standards for either “actual” or “record ot” a disability):

> The limitations from the impairment no longer have to be severe or significant for the impairment to
be considered substantially limiting

> In addition to activities such as performing manual tasks, walking, seeing, hearing, speaking, breathing,

leaming, thinking, conccntrating, rcading, bending, and communicating (more examples at 29 C.F.R. §

l630.2(i)), “major life activities” now include the operation of major bodily functions, such as:

functions of the immune system, special sense organs and skin; normal cell growth; and digestive,

genitourinary, bowel, bladder, neurological, brain, respiratory, circulatory, cardiovascular, endocrine,

hemic, lymphatlc, musculoskeletal, and reproductive frmctions; or the operation of an individual organ

within a body system.

Only one major life activity need be substantially limitcd. `

With the exception of ordinary eyeglasses or contact lenses, the beneficial effects of “mitigating

measures” (e.g., hearing aid, prosthesis, medication, therapy, behavioral modifications) are not

considered in determining if the impairment substantially limits a major life activity.

> An impairment that is “episodic” (e.g., epilepsy, dcpression, multiple sclerosis) or “in remission” (e.g.,
cancer) is a disability if it would'be substantially limiting when active

> An impairment may be substantially limiting even though it lasts or is expected to last fewer than six
months.

VV

“Regarded as” coverage: ,
> An individual can meet the definition of disability if an employment action was taken because of an
- actual or perceived impairment (e.g., refusal to hirc, dcmotion, placement on involuntary leavc,
termination, exclusion for failure to meet a qualification standard, harassment, or denial of any other tcrm,
condition, or privilege of cmploymcnt).
> “Regarded as” coverage under the ADAAA no longer requires that an impairment bc substantially
limiting, or that the employer perceives the impairment to be substantially limiting
> The employer has a defense against a “regarded as” claim only when the impairment at issue is objectively
BOIH transitory (lasting or expected to last six months or less) AND minor.

> A person is not able to bring a failure to accommodate claim if`the individual is covered only under the
“rcgarded as” definition of “disability.”

Note: Although the amended ADA states that the definition of disability “shall be construed broadly” and
“should not demand artensive analysis, ” some courts require specifich in the complaint wquaim`ng how an
impairment substantially limits a major h_'fe activity or what facts indicate the challenged employment action
was because of the impairment Beyond the initial pleading stage, some coram wid require specific evidence
- to establish disability For more information consult the amended regulations and appendix, as well as .

explanatory publications available at ht_tp://www.eeoc.gov/laws/types/disabiligg reggations.cfin.

